     Case 2:20-cv-01711-MCE-JDP Document 12 Filed 12/22/20 Page 1 of 1


1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10

11    VALERIE BROOKS,                             No. 2:20-cv-01711-MCE-JDP
12                    Plaintiff,
13          v.                                    ORDER
14    B CHIC FASHIONS INC.,
15                    Defendant.
16

17         The Court has received the Request for Lawsuit Being Waived and Dismissed

18   filed at ECF No. 11. Because Defendant is a corporation, it cannot proceed in court

19   without being represented by an attorney. Accordingly, this filing will be STRICKEN.

20         IT IS SO ORDERED.

21   Dated: December 21, 2020

22

23

24

25

26

27

28
                                                 1
